Citation Nr: 0628689	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-05 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic 
musculoskeletal low back pain with dorsal column stimulator 
implant, evaluated as 10 percent disabling prior to October 
21, 2004.

2.  Entitlement to an increased rating for chronic 
musculoskeletal low back pain with dorsal column stimulator 
implant, evaluated as 20 percent disabling since October 21, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served in the Florida Army National Guard which 
included periods of active duty for training and inactive 
duty training, including one such period from October 1980 to 
May 1981.

The instant appeal arose from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued the 10 percent rating for the 
veteran's service-connected back disorder.  By rating 
decision dated in February 2005, an increased rating, to 20 
percent, was awarded from October 21, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the increased rating claims, further 
development is warranted.  First, the veteran has requested 
that VA consider his VA vocational rehabilitation records in 
connection with his claims.  He reports that he was denied VA 
vocational rehabilitation benefits because of his service-
connected back problem.  See statement from veteran dated 
July 6, 2004.  Further information is available in the 
veteran's Counseling, Evaluation and Rehabilitation (CER) 
file.  The CER folder is not currently associated with the 
record on appeal.  Second, a remand is necessary to develop 
additional federal records.  The veteran has reported that he 
receives 


Social Security Administration (SSA) disability benefits due 
to his service-connected back disability.  Although it 
appears that some of the SSA records have been associated 
with the claims folders, these records do not contain the SSA 
award letter or decision indicating the basis for the award 
of SSA benefits.  Third, a review of the VA treatment records 
reveal that the veteran has received private medical 
treatment for his service-connected back disorder, perhaps as 
recently as August 2003.  See August 2003 VA outpatient 
treatment record noting private physician has prescribed 
hydrocodone 10 for back pain.  The most recent private 
outpatient treatment records are dated in June 1999.  Fourth, 
any VA treatment records from the Gainesville Pain Clinic 
developed since July 2005 should be associated with the 
claims folders.  Finally, another VA examination to assess 
the severity of the service-connected back disorder should be 
developed.

The veteran has asserted that he is unemployable due to his 
back disorder.  The record indicates that he has been 
unemployed for many years.  The RO did not expressly consider 
referral of this case for the consideration or assignment of 
an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's CER 
folder and associate it with the claims folder.

2.  The RO should develop all VA back 
treatment records including treatment at 
the Gainesville, Florida VAMC Pain Clinic 
since July 2005.

3.  The RO should develop all records with 
regard to the veteran from the SSA, 
particularly the SSA award letter or 
decision indicating the basis for the 
award of SSA benefits.

4.  After obtaining any necessary 
authorization, the RO should develop all 
private treatment records for the low back 
from June 1999 to the present.

5.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and extent of the service-connected 
back disorder.  The claims folder should be 
made available to the physician for review 
in connection with the examination.  A 
complete rationale for all opinions 
expressed should be provided.

6.  The RO must ensure that the 
notification requirements, particularly 
those referable to disability ratings and 
effective dates, are fully complied with 
and satisfied.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

7.  The RO should then readjudicate the 
veteran's claims for increased ratings for 
chronic musculoskeletal low back pain with 
dorsal column stimulator implant, to 
include consideration of an extra-
schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b).  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued an SSOC 
which addresses all relevant actions taken 
on the claim(s), to include a summary of 
the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board of Veterans' Appeals (Board) for 
further appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


